United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, CROOKED HILL
POST OFFICE, Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1617
Issued: June 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2019 appellant filed a timely appeal from an April 2, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
for intermittent periods from July 8, 2017 through June 8, 2018 causally related to his accepted
employment condition.
FACTUAL HISTORY
On June 22, 2018 appellant, then a 51-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that he acquired bilateral hand contact dermatitis due to factors
of his federal employment. He noted that he first became aware of his claimed condition on
June 10, 2017 and that it was caused or aggravated by his federal employment on July 31, 2017.
On September 12, 2018 OWCP accepted the claim for dermatitis, bilateral hands.
On February 1, 2019 appellant submitted the first of a series of claims for wage-loss
compensation (Form CA-7) for temporary total disability from work covering the period July 8
through 21, 2017. OWCP received additional Form CA-7 claims for wage-loss compensation for
intermittent periods through June 8, 2018. In corresponding time analysis forms (Form CA-7a),
the employing establishment controverted the claims noting that the medical evidence submitted
indicated that appellant could work without restrictions. It further noted that gloves were not
required and that appellant instead chose to wear gloves.
In a July 31, 2017 report, Dr. Matthew Helm, a Board-certified dermatologist, indicated
that appellant had contact hand dermatitis secondary to nitrite gloves which exacerbated his
condition. He indicated that appellant was able to return to work on July 31, 2017 and requested
that he be provided with an alternative type of glove.
In school/work excuse notes, Dr. Alexandria Flamm, a Board-certified dermatologist,
advised that appellant had contact dermatitis and that he could return to work with no restrictions
on December 14 and 26, 2017, and May 10, 19, and 24, 2018.
In a March 12, 2018 work release note, Dr. Flamm indicated that appellant should avoid
activities involving bending, lifting, or other exertional activities which caused sweating for the
period March 12 through 16, 2018.
In a June 15, 2018 report, Dr. Flamm indicated that she had treated appellant since
December 2017 for severe hand dermatitis that had been recalcitrant to multiple oral and tropical
treatments. She indicated that a flare-up of his condition caused pain and many open areas on his
hands and prevented him from working from May 1 through 24, 2018. Dr. Flamm noted that she
had evaluated appellant for that flare-up on May 15, 2018.
In a June 22, 2018 report, Dr. Flamm explained that, since appellant’s dermatitis condition
flared when he was at work and improved when he was not working, she believed that his condition
was likely exacerbated by materials he was coming into contact with while working, specifically
the gloves he used at work. She added that avoiding use of these gloves would likely greatly
improve his condition.

2

On July 13, 2018 Dr. Flamm indicated that appellant’s persistent hand dermatitis flared up
only when he was at work. She performed a biopsy to rule out etiology other than eczematous
process. The surgical pathology report of July 18, 2018 favored the diagnosis of a chronic
spongiotic dermatitis, such as a chronic eczematous process.
In a November 20, 2018 school/work excuse request message, Dr. Helm advised that
appellant had severe hand dermatitis from July 10 to August 4, 2017 and was unable to work. He
opined that this was likely due to an occupational exposure to nitrite gloves that he was required
to wear.
In a report dated November 20, 2018, Dr. Flamm noted that appellant had a flare up of his
dermatitis condition in May 2018 and was seen on May 15, 2018. She noted that he had initially
indicated that he had missed work from May 1 to 24, 2018 due to this flare, but he had now
indicated that he had in fact missed work from May 6 to June 3, 2018.
In a February 19, 2019 memorandum of telephone call (Form CA-110), the employing
establishment advised that light duty was available for appellant during the entire claimed period
of disability from work.
In a February 19, 2019 development letter, OWCP acknowledged receipt of appellant’s
claim for wage-loss compensation beginning July 8, 2017 and advised that additional evidence
was needed to establish disability from work during the claimed periods. It advised that the
evidence indicated that a light-/limited-duty assignment was available within appellant’s medical
restrictions with the employing establishment for the period of claimed lost time where gloves
were not necessary, and requested evidence to support why he did not work the light-/limited-duty
assignment. OWCP afforded appellant 30 days to submit the requested medical evidence.
In a February 28, 2019 letter, appellant indicated that since 2017 he had suffered from a
severe dermatitis reaction to the gloves that the employing establishment issued and that he had
been disciplined for his absences from work, which were mostly due to the reaction from using
the gloves while working. He indicated that he was unable to work during flare-ups of his
dermatitis condition as his hands were so raw that he was unable to perform simple grasping.
Appellant denied knowing that light-duty work was available. He indicated that the medical
documentation supported his absences and that he was claiming 304 hours for intermittent periods
from July 8, 2017 through June 8, 2018.
By decision dated April 2, 2019, OWCP denied appellant’s claim for compensation
intermittent disability for the period July 8, 2017 through June 8, 2018. It noted that on
February 19, 2019 the employing establishment had advised that there was work available during
his claimed periods of disability and found that appellant had not addressed why he had not
accepted the light duty that was made available to him.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.3 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.4 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.5
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the claimed period of disability and the accepted
employment injury.8
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.9 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so

3

See B.O., Docket No. 19-0392 (issued July 12, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018).

4

Id.

5

20 C.F.R. § 10.5(f); B.O., supra note 3; N.M., Docket No. 18-0939 (issued December 6, 2018).

6

Id.

7

J.M., Docket No. 19-0478 (issued August 9, 2019).

8

R.H., Docket No. 18-1382 (issued February 14, 2019).

9
20 C.F.R. § 10.501(a); see T.A., Docket No. 18-0431 (issued November 7, 2018); see also Amelia S. Jefferson, 57
ECAB 183 (2005).

4

would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.10
ANALYSIS
The Board finds the case is not in posture for decision.
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.11 Its regulations at 20 C.F.R. § 10.126
provides that the decision of the Director of OWCP shall contain findings of fact and a statement
of reasons. As well, OWCP’s procedures provide that the reasoning behind OWCP’s evaluation
should be clear enough for the reader to understand the precise defect of the claim and the kind of
evidence which would overcome it.12
On September 12, 2018 OWCP accepted appellant’s claim for bilateral hand dermatitis.
Appellant has alleged that his accepted condition and periods of disability were due to the nitrate
gloves he wore at work, which were furnished by the employing establishment. The employing
establishment disputed that appellant was required to wear gloves at work. The issue of whether
and why appellant wore employing establishment-furnished gloves at work is central to the issue
of whether appellant was disabled from work during the time periods alleged, as appellant has
claimed that he was disabled due to wearing gloves at work. However, OWCP did not make any
findings of fact regarding this issue.
The Board also notes that the employing establishment indicated that light work was made
available to appellant during the relevant time periods and OWCP denied appellant’s disability
wage-loss claims on this basis. However, OWCP did not make findings as to the nature of the
light work offered to appellant, whether or not it required that gloves be worn, or whether it could
be performed with appellant’s accepted dermatitis condition without gloves. It also did not make
findings as to whether any light-duty work was offered to appellant in writing. OWCP merely
cited a February 19, 2019 telephone call from the employing establishment wherein it was
indicated that light-duty work was available for appellant during the time periods alleged. The
Board notes that there is no written evidence of record that the employing establishment offered
appellant any light-duty assignment in writing during these periods. 20 C.F.R. § 10.500(a)
provides that, in an accepted claim, an employee is not entitled to compensation for any wage loss
claimed on a Form CA-7 to the extent that evidence contemporaneous with the period claimed on
a Form CA-7 establishes that an employee had medical work restrictions in place, that light duty
within those work restrictions was available, and that the employee was previously notified in
writing that such duty was available.
On remand OWCP shall further develop the claim to determine whether appellant was
furnished gloves by the employing establishment, if so why he was furnished gloves. It shall also
10

See V.B., Docket No. 18-1273 (issued March 4, 2019); S.M., Docket No. 17-1557 (issued September 4, 2018);
William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
11

5 U.S.C. § 8124(a).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

5

determine the nature of the light-duty work offered to appellant and whether such light-duty work
was offered in writing. After this and such other further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion.
Issued: June 3, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

